Case 1:19-Cv-20249-Cl\/|A Document 7 Entered on FLSD Docl<et 01/22/2019 Page 1 of 1

RETURN OF SERVICE , g

.' ' 0 h_ ' 6 f r\\ ~ '

UN|TED STATES DlSTRlCT COURT »- ' * .
Southem District of Florida

Case Number: 1:19-CV-20249 CMA

Plaintiff:

DEBORAH CARROLL

/s.

Defendant: EQE2019000112

NCL (BAHAMAS) LTD., BAHAMAS CRU|SE TOURS, LTD., NORWEG|AN CRUISE L|NE
HOLD|NGS, LTD., JOHN DOE and XYZ CORPORAT|ON(S)

For:

jason R. Margu|ies. Esquire

_iucon Margulies Alsina & Wink|eman. P.A.
_‘ South Biscavne Boulevard

One Biscayne Tower/ Suite 1776

Miaml. FL 33131

Received by Pro Servers, lnc. on the 17th day of January, 2019 at 2:30 pm to be served on NORWEG|AN CRU|SE L|NE HOLD|NGS LTD.
through its Reg|stered Agent DAN|EL S. FARKAS, ESQUIRE, 7685 CORPORATE CENTER DRNE, MlAM|, Miaml-Dade County, FL 33126.

l. Luis Mesa, do hereby afnrrn that on the 18th day of January, 2019 at 1141 pm, |:

served a CORPORATION pursuant to F.S. 48.081 (3)(a) by serving a true copy of the Summons ln a Clvll Actlon and Complalnt and Demand for
Jury Trlal with the date and hour of service endorsed thereon by me, to: DEE ANNA DE LUCAS for Registered Agent DANlEL S. FARKAS,
ESQU|RE as an authorized Paralega| at the address of: 7665 CORPORATE CEN'|ER DRNE, MlAM|, Miaml-Dade County, FL 33126, and informed
said person of the contents therein, in compliance with state statutes. Servioe was made in this fashion. on an employee of the registered agent, or on
any employee at the corporation's principal place of business, when the registered agent is temporarily absent and/or fails to make him/herself available
at his or her office.

Descrlption of Person Served: Age: 42, Sex: F, Race/Skin Co|or. White, Height: 5'6", Weight: 160, Hair: B|ack, Glasses. N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified F'rocess Server, in good standing. in the 11th Judicial
Circuit in and for Miami-Dade County. FL. Under penalties of perjury, l declare that | have read the foregoing Retum of Se.'vice and that the facts
stated in it are true. Notary Not Required (F.S. 92.525)

` .

Lu|s Mesa ‘\1 "
CPS #2383

Pro Servers. lnc.
214 Apache Street
Tavemler, FL 33070
(305) 741-7761

Our Job Serial Number: EQE-2019000112
Ref: CARROLL l NCL.NORWElG|AN

Copyrlght © 1992-2019 Detabase Services. lnc. - chess Server`s Too|box VB,Dg

